DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on (4-26-2022) has been entered.                                                              Response to ArgumentsApplicant argues…
That the newly amended features are found to overcome the previous rejection of Vince Beachly (WO-2016,172,531). 
This is not found to be persuasive because…
As detailed in the rejection below, Vince Beachly (WO-2016,172,531) in view of supportive art is found to teach the newly amended features and limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "centrifugal spinning system" twice in lines 1 & 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-5, 7-13, 15 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vince Beachly (WO-2016,172,531, hereinafter Beachly) and in further view of Elena Stojanovska (A review of non-electro nanofiber spinning techniques, 2016, hereinafter Stojanovska)Regarding claim 1, 	
A system for forming a fiber, the system comprising: 
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers, wherein the first rotating belt defines a perimeter; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers, wherein the second rotating belt defines a perimeter; and 
a vessel containing a fiber precursor material; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other, 
such that the perimeter of the first rotating belt and the perimeter of the second rotating belt contact each other or are at their closest point to each other in at least one contact point, 
wherein one of the following applies: 
(i) the at least one contact point is the only point where the perimeter of the first rotating belt and the perimeter of the second rotating belt are in contact with each other or are at their closest point to each other, or 
(ii) wherein the perimeter of the first rotating belt and the perimeter of the second rotating belt are in contact with each other or are at their closest point to each other over a given section of the belts, such that within the given section the first rotating belt and the second rotating belt can be in simultaneous contact with a volume of fiber precursor, 
wherein the at least one contact point is where the first rotating belt and the second rotating belt end their contact or end their close physical proximity to each other in the given section as the belts move; 
such that in (i) or (ii) a volume of fiber precursor can simultaneously contact the first rotating belt and the second rotating belt within the at least one contact point; -2- 40141000 1U.S. Patent Application No. 16/191,254 Attorney Docket No. 370431-1004US1 (00157) Supplementary Amendment 
the first rotating belt, the second rotating belt, and the at least one contact point define an internal cavity where the first rotating belt and second rotating belt face each other at a distance from each other; 
the first automated track apparatus is adapted and configured to rotate the first rotating belt around the at least two first rollers and the second automated track apparatus is adapted and configured to rotate the second rotating belt around the at least two second rollers, such that the first rotating belt and the second rotating belt move in the same direction away from the at least one contact point, towards the internal cavity; 
the vessel is a reservoir adapted and configured to allow for the fiber precursor material to contact and be deposited on the first rotating belt, the second rotating belt, or the first and second rotating belt simultaneously, such that the fiber precursor material adheres to the contacted rotating belt(s) and is carried through the at least one contact point as the first rotating belt and the second rotating belt move; 
the first rotating belt and the second rotating belt are adapted and configured to contact the fiber precursor material at the at least one contact point such that the fiber precursor material adheres to the first rotating belt and the second rotating belt, such that the fiber precursor material spans from the first rotating belt to the second rotating belt; 
the vessel does not comprise an electrospinning nozzle; and 
the fiber precursor material is not an electrospun material; 
wherein, when the first rotating belt and second rotating belt move away from the at least one contact point, the volume of fiber precursor material is carried into the internal cavity and is elongated while moving through the internal cavity, thereby forming a fiber, 
wherein the fiber length can be modulated by varying the length of the first rotating belt and the second rotating belt or by varying the angle defined by the first rotating belt, the second rotating belt, and the at least one contact point.
Beachly teaches the following:
& b.) ([0005]) teaches each of the two collection surfaces may be an endless traveling belt. Additionally, the endless travelling belts may be laminated belts. ([0039]) teaches that each track may include a belt and three rollers that are available to turn the belt of the track. As shown, in (Fig. 2) the first and second belt both define a respective perimeter
([0012]) teaches a method of forming an array of nanofibers may include the steps of: forming a first fiber from a nozzle. ([0050]) teaches utilizing a precursor polymer such as polyacrylonitrile (PAN), which will become carbon fiber during heat treatment. As shown in (Fig. 2) the (tubular portion) nozzle acts as applicant’s a vessel.
As shown, in (Fig. 2) the first and second belt both are disposed facing each other.
([0054]) teaches that the two tracks being placed proximate to each other and configured to move in the same direction. This allows the fiber to contact both tracks during its path and shear off to transfer from track 1001 to track 1002, similar to the collection on a static rack in the one-track system.
Highlighting only one limitation between (f) or (g) is required. As shown in (Fig. 2) at least one contact point is the only point where the perimeter of two rotating belts and are in contact with each other or are at their closest point to each other. Highlighting, pass this point, the belts expand to define the size of the fiber fabricated. 
Highlighting only one limitation between (f) or (g) is required. ([0054]) In one embodiment, the dual track systems may be configured in that one-track system includes parallel tracks and the other track system has angled or orthogonal tracks, or vice versa.
As shown in (Fig. 2) the two rotating belt arrangement provides at least one contact point where the two rotating belts end their contact or end their close physical proximity to each other in the given section as the belts move.
([0010]) teaches that two belt systems may be disposed proximate to each other and configured to move in the same direction away from the deposition area and receive in the deposition area precursor from a nozzle proximate to the deposition area.
([0036]) teaches that the system may also include a collection rack 205 that is placed inside the collection compartment, and typically positioned near the distal end 210, 211 of the conductive collection surfaces 201, 202. As shown in (Fig. 2) the two-rotating belt, define an internal cavity where the two-rotating belts face each other at a distance from one another.
([0054]) teaches that the track system 1001 and 1002 are disposed with their collection compartments 1003 and 1004 aligned and the conductive collection surfaces of the two tracks being placed proximate to each other and configured to move in the same direction. This allows the fiber to contact both tracks during its path and shear off to transfer from track 1001 to track 1002, similar to the collection on a static rack in the one-track system.
& p.) ([0051]) teaches that a precursor is deposited in the deposition area 803, it is moved away due to the motion of the collection surface while being elongated until it reached certain point in the collection compartment 804. At this point, the fiber will be moving away from the deposition area continuously with the automated track movement but maintaining at the same draw ratio while being evaporated.
(Fig. 2) shows the two-rotating belts configured to contact the fiber precursor material at the at least one contact point such that the fiber precursor material adheres to the first rotating belt and the second rotating belt, such that the fiber precursor material spans from the first rotating belt to the second rotating belt.
([0009]) teaches that the elongation ratio may depend on the angle of the angled portions of the first and second conductive collection surfaces. ([0035]) teaches that in one embodiment, the angle Θ can range from 0 to 90 degrees. In this case, if the distance between the proximate ends 208, 209 remains unchanged, the larger the track angle Θ is, the farther apart the distal ends of the two conductive collection surfaces are from each other. ([0039]) teaches that each track may include a belt and three rollers that are available to turn the belt of the track. In one embodiment, each of the rollers may be mounted to a support member and may slide horizontally, thus enables adjustment of initial position, final position and track tension. For example, the top roller 301 may be moved to adjust the initial nanofiber length L (in FIG. 2) when a fiber enters the deposition area. Similarly, the bottom roller 303 may be moved to adjust the final position, which affects the angle of the track Θ as well as the draw ratio or total elongation. ([0044]) teaches that This includes adjusting the geometry of the tracks by moving the rollers, as disclosed in FIG. 3, adjusting the initial length, the speed of the tracks, the maximum distance between the tracks over the initial length, i.e. the draw ratio, and/or the temperature.
Regarding Claim 1, Beachly teaches the entirety of claim 1 including a system and process for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts. Highlighting, while Beachly teaches utilizing an electrospun nozzle and material, Beachly does not teach that these are exclusive and or the only means for utilizing this apparatus, in fact ([0077]) of Beachly teaches that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiments. Accordingly, Beachly is silent on alternatives to utilizing an electrospun nozzle and material. In analogous art for designing and fabrication of fibrous nanomaterials using various non-electro related techniques, Stojanovska suggests details regarding alternatives to electrospinning, and in this regard Stojanovska teaches the following:
(Pg. 83784, 2. Solution Blowing or air-jetting spinning, ¶1) teaches that Solution blowing is one of the most feasible non-electro nano-fibre production techniques where compressed air is used as the driving fiber formation force. The most widely used model is a concentric nozzle system (Fig. 1), where polymer solution is pumped into the inner nozzle and high-pressure gas is delivered through the outer nozzle simultaneously. Highlighting, (Pg. 83795, Table 2) teaches a variety of different alternatives to electrospinning. 
(Pg. 83785, 2.2 Parameters of solution blowing, ¶1) teaches that Medeiros et al. studied the effect of different polymer types (polylactic acid (PLA), poly(methyl methacrylate) (PMMA), polystyrene (PS), and polyaniline (PAni)), their concentration, the working distance, the protrusion length of the inner nozzle, and the injection rate on fiber thickness and morphology, by using the nozzle system, shown in Fig. 3.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process and system for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts of Beachly. By utilizing an alternative non-electro fiber production method in place of electrospinning, as taught by Stojanovska. Highlighting, implementation of an alternative non-electro fiber production method in place of electrospinning allows for producing nanofibers with a broader range when compared to electrospinning, (Pg. 83795, Table 2). Additionally, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
Regarding claim 2, 	
Wherein an angle defined by the first automated track apparatus, the at least one contact pointy and the second automated track apparatus ranges from 0° to about 180°.
Beachly teaches the following:
([0006]) teaches that at least a portion of the first collection surface and a portion of the second collection surface are facing each other at an angle. The angle may be between 0 and 90 degrees or between 0 and -90 degrees. Where these sets of ranges is understood to define a single range that spans from 0° to about 180°.
Regarding claim 3, 	
Wherein the vessel comprises a nozzle adapted and configured to deliver the fiber precursor material to the at least one contact point through a method selected from the group consisting of dripping, spraying, pouring, brushing, electrospraying, and injecting.
Regarding Claim 3, Beachly teaches the above detailed in claim 1. Accordingly, Beachly is silent on alternatives to utilizing an electrospinning. In analogous art for designing and fabrication of fibrous nanomaterials using various non-electro related techniques, Stojanovska suggests details regarding alternatives to electrospinning, and in this regard Stojanovska teaches the following:
(Pg. 83784, 2. Solution Blowing or air-jetting spinning, ¶1) teaches that Solution blowing is one of the most feasible non-electro nano-fibre production techniques where compressed air is used as the driving fiber formation force. The most widely used model is a concentric nozzle system (Fig. 1), where polymer solution is pumped into the inner nozzle and high-pressure gas is delivered through the outer nozzle simultaneously. Highlighting, (Pg. 83795, Table 2) teaches a variety of different alternatives to electrospinning. 
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.

Regarding claim 4, 	
Wherein the vessel and nozzle define a vertical axis aligned perpendicularly to the ground, 
wherein the at least one contact point is aligned along the vertical axis, directly below the nozzle.
Beachly teaches the following:
& b.) (Fig. 2) shows the vessel and nozzle defining a vertical axis aligned perpendicularly to the ground, with at least one contact point being aligned along the vertical axis, directly below the nozzle.
Regarding claim 5 & 7, 	
Wherein the vessel and nozzle are adapted and configured to deliver the fiber precursor material to the at least one contact point by delivering the fiber precursor material to the first rotating belt, the second rotating belt or both, at a point "upstream" from the at least one contact point, such that the fiber precursor material is carried to the at least one contact point as the first and second rotating belts move.
A collection rack disposed within the internal cavity, distal to the at least one contact point, adapted and configured to remove the fiber from the first and second rotating belts
Beachly teaches the following:
([0051]) teaches that a precursor is deposited in the deposition area 803, it is moved away due to the motion of the collection surface while being elongated until it reached certain point in the collection compartment 804. At this point, the fiber will be moving away from the deposition area continuously with the automated track movement but maintaining at the same draw ratio while being evaporated. Highlighting (Fig. 2) depicts the nozzle delivering precursor to the contact point, and the nozzle is found to be "upstream" from the contact point.
Regarding claim 8, 	
Wherein a distance between the first rotating belt and the second rotating belt at the point where the collection rack removes the fiber is greater than about 1 cm.
Beachly teaches the following:
 ([0008]) teaches that the distance between the first collection surface and the second collection surface at the distal end can be in the range of 5 to 50 centimeters.
Regarding claim 9-10, 	
Wherein the first automated track apparatus and the second automated track apparatus are independently selected from the group consisting of a motor-powered belt driven system and a manually operated belt driven system.
Wherein the first rotating belt is driven by at least one of the at least two first rollers and the second rotating belt is driven by at least one of the at least two second rollers.
Beachly teaches the following:
([0039]) teaches that one or more rollers may be driven by a motor to drive the belt of the track, or a separate roller is used to drive the belt. In one embodiment, the three rollers 301, 302 and 303 may be installed on each lateral side of the track, and the rollers may contain bearings and may be clamped to a fixed frame or support member.
Regarding claim 11,
Wherein at least one parameter of the first automated track apparatus and the second automated track apparatus selected from the group consisting of the rotating belt movement speed, rotating belt orientation, and rotating belt location are independently modifiable.
Beachly teaches the following:
([0008]) teaches that the two collection surfaces may move at various speeds and have different dimensions and each part may have different geometric measurements depending on the materials to be used. ([0040]) teaches that various parameters may be controlled depending on the materials, this includes adjusting the geometry of the tracks by moving the rollers, as disclosed in FIG. 3, adjusting the initial length, the speed of the tracks, the maximum distance between the tracks over the initial length, i.e. the draw ratio, and/or the temperature.
Regarding claim 12,
Wherein the first rotating belt and the second rotating belt both move at a speed ranging from about 0.1 cm/min to about 3 m/s.
Beachly teaches the following:
([0040]) teaches that the speed of the belts or the motion of the conductive collection surfaces can be independently controlled. In one embodiment, the speed of the belt may be in the range between 0.1 cm/min and 1000 cm/min.
Regarding claim 13,
Wherein the first rotating belt and the second rotating belt independently comprise at least one of the following: (a) at least one material selected from the group consisting of rubber, plastic, ceramics, and metals; 
(b) a patterned textured surface independently selected from the group consisting of sponges, holes, brushes, bristles, and pillars.
Beachly teaches the following:
([0037]) teaches the belts may comprise a conductive surfaces 201. ([0040]) teaches that Additionally, the traveling belts may be laminated. As such, the conductive surface is understood to be a metal, and the layer of lamination is understood to be a type of plastic.
Highlighting that only one limitation is required (a) or (b)
Regarding claim 15,
Wherein the centrifugal spinning system is oriented such that the rotational axis of the centrifugal spinning system is oriented vertically.
Regarding Claim 15, Beachly teaches the above detailed in claim 1. Accordingly, Beachly is silent on alternatives to utilizing an electrospinning. In analogous art for designing and fabrication of fibrous nanomaterials using various non-electro related techniques, Stojanovska suggests details regarding alternatives to electrospinning, and in this regard Stojanovska teaches the following:
(Pg. 83788) (Fig. 7) shows a schematic of centrifugal spinning device. Highlighting, (Pg. 83795, Table 2) teaches a variety of different alternatives to electrospinning. Amongst those taught is centrifugal spinning. Highlighting, while no discrepancies are perceived to exists, the case law for rearrangement of parts may be recited regarding any inconsistencies with orientation of the centrifugal spinning system’s rational axis being vertical. Where it has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 25,
A system for forming a fiber, the system comprising: 
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers, wherein the first rotating belt defines a perimeter; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers, wherein the second rotating belt defines a perimeter; and-5-40141000 1U.S. Patent Application No. 16/191,254Attorney Docket No. 370431-1004US1 (00157)
Supplementary Amendmenta centrifugal spinning apparatus adapted and configured to rotate and extrude a fiber precursor material such that a fiber is formed and expelled towards at least one contact point defined between the first rotating belt and the second rotating belt, 
wherein the perimeter of the first rotating belt and the perimeter of the second rotating belt contact each other in the at least one contact point or are in close physical proximity to each other in the at least one contact point, such that the fiber precursor material simultaneously contacts the first rotating belt and the second rotating belt upon deposition on the at least one contact point; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other, and where the first rotating belt and the second rotating belt are in contact with each other or are at their closest point to each other at the at least one contact point, such that a fiber extruded by the centrifugal spinning apparatus can be deposited on the first rotating belt and the second rotating belt within the at least one contact point; 
the first rotating belt, the second rotating belt, and the at least one contact point define an internal cavity where the first rotating belt and second rotating belt face each other at a distance from each other; 
the first automated track apparatus is adapted and configured to rotate the first rotating belt around the at least two first rollers and 
the second automated track apparatus is adapted and configured to rotate the second rotating belt around the at least two second rollers, such that the first rotating belt and the second rotating belt move in the same direction away from the at least one contact point, towards the internal cavity; 
the first rotating belt and the second rotating belt are adapted and configured to contact the deposited fiber at the at least one contact point such that the fiber precursor material adheres to the first rotating belt and the second rotating belt, such that the fiber spans from the first rotating belt to the second rotating belt; and 
the fiber precursor material is not an electrospun material; 
wherein, when the first rotating belt and second rotating belt move away from the at least one contact point, the deposited fiber is carried into the internal cavity.
Beachly teaches the following:
(i) the at least one contact point is the only point where the perimeter of the first rotating belt and the perimeter of the second rotating belt are in contact with each other or are at their closest point to each other, or 
(ii) wherein the perimeter of the first rotating belt and the perimeter of the second rotating belt are in contact with each other or are at their closest point to each other over a given section of the belts, such that within the given section the first rotating belt and the second rotating belt can be in simultaneous contact with a volume of fiber precursor, 
& e.) As shown, in (Fig. 2) the first and second belt both are disposed facing each other. ([0054]) teaches that the two tracks being placed proximate to each other and configured to move in the same direction. This allows the fiber to contact both tracks during its path and shear off to transfer from track 1001 to track 1002, similar to the collection on a static rack in the one-track system. 
([0036]) teaches that the system may also include a collection rack 205 that is placed inside the collection compartment, and typically positioned near the distal end 210, 211 of the conductive collection surfaces 201, 202. As shown in (Fig. 2) the two-rotating belt, define an internal cavity where the two-rotating belts face each other at a distance from one another.
& h.) ([0054]) teaches that the track system 1001 and 1002 are disposed with their collection compartments 1003 and 1004 aligned and the conductive collection surfaces of the two tracks being placed proximate to each other and configured to move in the same direction. This allows the fiber to contact both tracks during its path and shear off to transfer from track 1001 to track 1002, similar to the collection on a static rack in the one-track system.
(Fig. 2) shows the two-rotating belts configured to contact the fiber precursor material at the at least one contact point such that the fiber precursor material adheres to the first rotating belt and the second rotating belt, such that the fiber precursor material spans from the first rotating belt to the second rotating belt.
([0051]) teaches that a precursor is deposited in the deposition area 803, it is moved away due to the motion of the collection surface while being elongated until it reached certain point in the collection compartment 804. At this point, the fiber will be moving away from the deposition area continuously with the automated track movement but maintaining at the same draw ratio while being evaporated.
Regarding Claim 25, Beachly teaches the entirety of claim 1 including a system and process for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts. Highlighting, while Beachly teaches utilizing an electrospun nozzle and material, Beachly does not teach that these are exclusive and or the only means for utilizing this apparatus, in fact ([0077]) of Beachly teaches that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiments. Accordingly, Beachly is silent on alternatives to utilizing an electrospun nozzle and material. In analogous art for designing and fabrication of fibrous nanomaterials using various non-electro related techniques, Stojanovska suggests details regarding alternatives to electrospinning, and in this regard Stojanovska teaches the following:
& j.) (Abstract) teaches that electrospinning is the most used method for producing nanofibers. However, the wide-spread commercial use of electrospinning is limited mainly due to its low production rate...Centrifugal spinning is an alternative method for producing nanofibers from various materials at high speed and low cost. In centrifugal spinning, the spinning fluid is placed in a rotating spinning head. When the rotating speed reaches a critical value, the centrifugal force overcomes the surface tension of the spinning fluid to eject a liquid jet from the nozzle tip of the spinning head. The jet then undergoes a stretching process and is eventually deposited on the collector, forming solidified nanofibers. Highlighting, (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process and system for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts of Beachly. By utilizing an alternative non-electro fiber production method in place of electrospinning, as taught by Stojanovska. Highlighting, implementation of an alternative non-electro fiber production method in place of electrospinning allows for producing nanofibers with a broader range when compared to electrospinning, (Pg. 83795, Table 2). Additionally, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). 
B.) Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beachly in view of Stojanovska and in further view of Vince Beachly (US-7,828,539, hereinafter Beachly II)
Regarding claim 13,
Wherein the first rotating belt and the second rotating belt independently comprise at least one of the following: (a) at least one material selected from the group consisting of rubber, plastic, ceramics, and metals; 
(b) a patterned textured surface independently selected from the group consisting of sponges, holes, brushes, bristles, and pillars.
Regarding Claim 13, Beachly teaches the entirety of claim 1 including a system and process for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts. Highlighting, while Beachly teaches utilizing an electrospun nozzle and material, Beachly does not teach that these are exclusive and or the only means for utilizing this apparatus, in fact ([0077]) of Beachly teaches that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiments.  Beachly also teaching on ([0037]) that the belts may comprise a conductive surfaces 201. Beachly on ([0040]) teaches that the traveling belts may be laminated. Accordingly, Beachly is silent on utilizing traveling belts comprising other materials. In analogous art for designing and the fabrication of three dimensional arrays of aligned nanofibers, the process utilizing surfaces for collecting the deposited nanofibers, Beachly II suggest various types of materials that the collection surface may comprise, and in this regard Beachly II teaches the following:
(Col. 6, 27-31) teaches that the collection surfaces 12, 13 can be the same or different as one another and can include, without limitation, aluminum, copper, a laminate structure including a surface layer of a conductive material, or the like.
Highlighting that only one limitation is required (a) or (b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process and system for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts of Beachly. By utilizing an collection surfaces comprising a conductive material such as aluminum, copper, as taught by Beachly II. Highlighting, utilizing a aluminum, copper or copper surface allows for a static system illustrated in FIG. 2B, that aligns the nascent fibers 8, 9 and causes deposition of the fibers in generally parallel alignment across the gap between the two collection surfaces 12, 13 in the deposition area 2, (Col. 6, lines 22-26). Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, the use of a known material, i.e. aluminum, copper in a known scenario i.e. conductive collection surfaces for nanofibers production allows for the recitation of known material in the art, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
C.) Claim(s) 1-5, 7-13, 15 & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vince Beachly (WO-2016,172,531, hereinafter Beachly) and in further view of Zhang et al. (Centrifugal26 Spinning: An Alternative Approach to Fabricate Nanofibers at High Speed and Low Cost, 2014, hereinafter Zhang)Regarding claim 1, 	
A system for forming a 
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers, wherein the first rotating belt defines a perimeter; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers, wherein the second rotating belt defines a perimeter; and 
a vessel containing a fiber precursor material; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other, 
such that the perimeter of the first rotating belt and the perimeter of the second rotating belt contact each other or are at their closest point to each other in at least one contact point, 
wherein one of the following applies: 
(i) the at least one contact point is the only point where the perimeter of the first rotating belt and the perimeter of the second rotating belt are in contact with each other or are at their closest point to each other, or 
(ii) wherein the perimeter of the first rotating belt and the perimeter of the second rotating belt are in contact with each other or are at their closest point to each other over a given section of the belts, such that within the given section the first rotating belt and the second rotating belt can be in simultaneous contact with a volume of fiber precursor, 
wherein the at least one contact point is where the first rotating belt and the second rotating belt end their contact or end their close physical proximity to each other in the given section as the belts move; 
such that in (i) or (ii) a volume of fiber precursor can simultaneously contact the first rotating belt and the second rotating belt within the at least one contact point; -2- 40141000 1U.S. Patent Application No. 16/191,254 Attorney Docket No. 370431-1004US1 (00157) Supplementary Amendment 
the first rotating belt, the second rotating belt, and the at least one contact point define an internal cavity where the first rotating belt and second rotating belt face each other at a distance from each other; 
the first automated track apparatus is adapted and configured to rotate the first rotating belt around the at least two first rollers and the second automated track apparatus is adapted and configured to rotate the second rotating belt around the at least two second rollers, such that the first rotating belt and the second rotating belt move in the same direction away from the at least one contact point, towards the internal cavity; 
the vessel is a reservoir adapted and configured to allow for the fiber precursor material to contact and be deposited on the first rotating belt, the second rotating belt, or the first and second rotating belt simultaneously, such that the fiber precursor material adheres to the contacted rotating belt(s) and is carried through the at least one contact point as the first rotating belt and the second rotating belt move; 
the first rotating belt and the second rotating belt are adapted and configured to contact the fiber precursor material at the at least one contact point such that the fiber precursor material adheres to the first rotating belt and the second rotating belt, such that the fiber precursor material spans from the first rotating belt to the second rotating belt; 
the vessel does not comprise an electrospinning nozzle; and 
the fiber precursor material is not an electrospun material; 
wherein, when the first rotating belt and second rotating belt move away from the at least one contact point, the volume of fiber precursor material is carried into the internal cavity and is elongated while moving through the internal cavity, thereby forming a fiber, 
wherein the fiber length can be modulated by varying the length of the first rotating belt and the second rotating belt or by varying the angle defined by the first rotating belt, the second rotating belt, and the at least one contact point.
Beachly teaches the following:
& b.) ([0005]) teaches each of the two collection surfaces may be an endless traveling belt. Additionally, the endless travelling belts may be laminated belts. ([0039]) teaches that each track may include a belt and three rollers that are available to turn the belt of the track. As shown, in (Fig. 2) the first and second belt both define a respective perimeter
([0012]) teaches a method of forming an array of nanofibers may include the steps of: forming a first fiber from a nozzle. ([0050]) teaches utilizing a precursor polymer such as polyacrylonitrile (PAN), which will become carbon fiber during heat treatment. As shown in (Fig. 2) the (tubular portion) nozzle acts as applicant’s a vessel.
As shown, in (Fig. 2) the first and second belt both are disposed facing each other.
([0054]) teaches that the two tracks being placed proximate to each other and configured to move in the same direction. This allows the fiber to contact both tracks during its path and shear off to transfer from track 1001 to track 1002, similar to the collection on a static rack in the one-track system, 
Highlighting only one limitation between (f) or (g) is required. As shown in (Fig. 2) at least one contact point is the only point where the perimeter of two rotating belts and are in contact with each other or are at their closest point to each other. Highlighting, pass this point, the belts expand to define the size of the fiber fabricated. 
Highlighting only one limitation between (f) or (g) is required. ([0054]) In one embodiment, the dual track systems may be configured in that one-track system includes parallel tracks and the other track system has angled or orthogonal tracks, or vice versa.
As shown in (Fig. 2) the two rotating belt arrangement provides at least one contact point where the two rotating belts end their contact or end their close physical proximity to each other in the given section as the belts move.
([0010]) teaches that two belt systems may be disposed proximate to each other and configured to move in the same direction away from the deposition area and receive in the deposition area precursor from a nozzle proximate to the deposition area.
([0036]) teaches that the system may also include a collection rack 205 that is placed inside the collection compartment, and typically positioned near the distal end 210, 211 of the conductive collection surfaces 201, 202. As shown in (Fig. 2) the two-rotating belt, define an internal cavity where the two-rotating belts face each other at a distance from one another.
([0054]) teaches that the track system 1001 and 1002 are disposed with their collection compartments 1003 and 1004 aligned and the conductive collection surfaces of the two tracks being placed proximate to each other and configured to move in the same direction. This allows the fiber to contact both tracks during its path and shear off to transfer from track 1001 to track 1002, similar to the collection on a static rack in the one-track system.
& p.) ([0051]) teaches that a precursor is deposited in the deposition area 803, it is moved away due to the motion of the collection surface while being elongated until it reached certain point in the collection compartment 804. At this point, the fiber will be moving away from the deposition area continuously with the automated track movement but maintaining at the same draw ratio while being evaporated.
(Fig. 2) shows the two-rotating belts configured to contact the fiber precursor material at the at least one contact point such that the fiber precursor material adheres to the first rotating belt and the second rotating belt, such that the fiber precursor material spans from the first rotating belt to the second rotating belt.
([0009]) teaches that the elongation ratio may depend on the angle of the angled portions of the first and second conductive collection surfaces. ([0035]) teaches that in one embodiment, the angle Θ can range from 0 to 90 degrees. In this case, if the distance between the proximate ends 208, 209 remains unchanged, the larger the track angle Θ is, the farther apart the distal ends of the two conductive collection surfaces are from each other. ([0039]) teaches that each track may include a belt and three rollers that are available to turn the belt of the track. In one embodiment, each of the rollers may be mounted to a support member and may slide horizontally, thus enables adjustment of initial position, final position and track tension. For example, the top roller 301 may be moved to adjust the initial nanofiber length L (in FIG. 2) when a fiber enters the deposition area. Similarly, the bottom roller 303 may be moved to adjust the final position, which affects the angle of the track Θ as well as the draw ratio or total elongation. ([0044]) teaches that This includes adjusting the geometry of the tracks by moving the rollers, as disclosed in FIG. 3, adjusting the initial length, the speed of the tracks, the maximum distance between the tracks over the initial length, i.e. the draw ratio, and/or the temperature.
Regarding Claim 1, Beachly teaches the entirety of claim 1 including a system and process for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts. Highlighting, while Beachly teaches utilizing an electrospun nozzle and material, Beachly does not teach that these are exclusive and or the only means for utilizing this apparatus, in fact ([0077]) of Beachly teaches that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiments. Accordingly, Beachly is silent on alternatives to utilizing an electrospun nozzle and material. In analogous art for designing and fabrication of fibrous nanomaterials using various non-electro related techniques, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
& o.) (Abstract) teaches that electrospinning is the most used method for producing nanofibers. However, the wide-spread commercial use of electrospinning is limited mainly due to its low production rate...Centrifugal spinning is an alternative method for producing nanofibers from various materials at high speed and low cost. In centrifugal spinning, the spinning fluid is placed in a rotating spinning head. When the rotating speed reaches a critical value, the centrifugal force overcomes the surface tension of the spinning fluid to eject a liquid jet from the nozzle tip of the spinning head. The jet then undergoes a stretching process and is eventually deposited on the collector, forming solidified nanofibers. Highlighting, (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process and system for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts of Beachly. By utilizing a centrifugal spinning as a means for drawing fibers to be deposited, as taught by Zhang. Highlighting, implementation of centrifugal spinning as a means for drawing fibers to be deposited allows for producing nanofibers from various materials at high speed and low cost, (Abstract). Highlighting, that the simple substitution of one known element for another to obtain predictable results would amount to nothing more than a use of a known fiber production technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Zhang. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2, 	
Wherein an angle defined by the first automated track apparatus, the at least one contact pointy and the second automated track apparatus ranges from 0° to about 180°.
Beachley teaches the following: 
([0035)) teaches the angle Ɵ can range from 0 to 90 degrees. In this case, if the distance between the proximate ends 208, 209 remains unchanged, the larger the track angle 9 is, the farther apart the distal ends of the two collection surfaces are from each other. Similarly, the smaller the track angle Ɵ is, the closer the distal ends of the two conductive collection surfaces are from each other. In one embodiment, the angle Ɵ is 90 degrees i.e. the conductive collection surfaces 201 and 202 are orthogonal to each other. In another embodiment, the angle Ɵ can be less than 90 degrees. In another embodiment, the angle Ɵ can be zero.
Regarding claim 3, 	
Wherein the vessel comprises a nozzle adapted and configured to deliver the fiber precursor material to the at least one contact point through a method selected from the group consisting of dripping, spraying, pouring, brushing, electrospraying, and injecting.
Regarding Claim 3, Beachly teaches the same as detailed above in claim 1. Accordingly, Beachly is silent on alternatives to utilizing an electrospun nozzle and material. In analogous art for designing and fabrication of fibrous nanomaterials using various non-electro related techniques, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
Figure 6. (A) Schematic of a basic bench-top centrifugal spinning setup, (B) the path of a liquid jet ejected from the nozzle tip during centrifugal spinning, and
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well. Additionally, the simple substitution of one known element for another to obtain predictable results allows for the recitation of KSR case law, where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 4, 	
Wherein the vessel and nozzle define a vertical axis aligned perpendicularly to the ground, 
wherein the at least one contact point is aligned along the vertical axis, directly below the nozzle.
Beachly teaches the following:
& b.) (Fig. 2) shows the vessel and nozzle defining a vertical axis aligned perpendicularly to the ground, with at least one contact point being aligned along the vertical axis, directly below the nozzle.
Regarding claim 5 & 7, 	
Wherein the vessel and nozzle are adapted and configured to deliver the fiber precursor material to the at least one contact point by delivering the fiber precursor material to the first rotating belt, the second rotating belt or both, at a point "upstream" from the at least one contact point, such that the fiber precursor material is carried to the at least one contact point as the first and second rotating belts move.
A collection rack disposed within the internal cavity, distal to the at least one contact point, adapted and configured to remove the fiber from the first and second rotating belts
Beachly teaches the following:
([0051]) teaches that a precursor is deposited in the deposition area 803, it is moved away due to the motion of the collection surface while being elongated until it reached certain point in the collection compartment 804. At this point, the fiber will be moving away from the deposition area continuously with the automated track movement but maintaining at the same draw ratio while being evaporated. Highlighting (Fig. 2) depicts the nozzle delivering precursor to the contact point, and the nozzle is found to be "upstream" from the contact point.
Regarding claim 8, 	
Wherein a distance between the first rotating belt and the second rotating belt at the point where the collection rack removes the fiber is greater than about 1 cm.
Beachly teaches the following:
 ([0008]) teaches that the distance between the first collection surface and the second collection surface at the distal end can be in the range of 5 to 50 centimeters.
Regarding claim 9-10, 	
Wherein the first automated track apparatus and the second automated track apparatus are independently selected from the group consisting of a motor-powered belt driven system and a manually operated belt driven system.
Wherein the first rotating belt is driven by at least one of the at least two first rollers and the second rotating belt is driven by at least one of the at least two second rollers.
Beachly teaches the following:
([0039]) teaches that one or more rollers may be driven by a motor to drive the belt of the track, or a separate roller is used to drive the belt. In one embodiment, the three rollers 301, 302 and 303 may be installed on each lateral side of the track, and the rollers may contain bearings and may be clamped to a fixed frame or support member.
Regarding claim 11,
Wherein at least one parameter of the first automated track apparatus and the second automated track apparatus selected from the group consisting of the rotating belt movement speed, rotating belt orientation, and rotating belt location are independently modifiable.
Beachly teaches the following:
([0008]) teaches that the two collection surfaces may move at various speeds and have different dimensions and each part may have different geometric measurements depending on the materials to be used. ([0040]) teaches that various parameters may be controlled depending on the materials, this includes adjusting the geometry of the tracks by moving the rollers, as disclosed in FIG. 3, adjusting the initial length, the speed of the tracks, the maximum distance between the tracks over the initial length, i.e. the draw ratio, and/or the temperature.
Regarding claim 12,
Wherein the first rotating belt and the second rotating belt both move at a speed ranging from about 0.1 cm/min to about 3 m/s.
Beachly teaches the following:
([0040]) teaches that the speed of the belts or the motion of the conductive collection surfaces can be independently controlled. In one embodiment, the speed of the belt may be in the range between 0.1 cm/min and 1000 cm/min.
Regarding claim 13,
Wherein the first rotating belt and the second rotating belt independently comprise at least one of the following:
 (a) at least one material selected from the group consisting of rubber, plastic, ceramics, and metals; 
(b) a patterned textured surface independently selected from the group consisting of sponges, holes, brushes, bristles, and pillars.
Beachly teaches the following:
([0037]) teaches the belts may comprise a conductive surfaces 201. ([0040]) teaches that Additionally, the traveling belts may be laminated. As such, the conductive surface is understood to be a metal, and the layer of lamination is understood to be a type of plastic.
Highlighting that only one limitation is required (a) or (b)
Regarding claim 15,
Wherein the centrifugal spinning system is oriented such that the rotational axis of the centrifugal spinning system is oriented vertically.
Regarding Claim 15, Beachly teaches the above detailed in claim 1. Accordingly, Beachly is silent on alternatives to utilizing an electrospinning. In analogous art as applied above in claim 1, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
(Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head). Highlighting, (Pg. 688) shows the centrifugal spinning system to be oriented vertically with the ground and substrate. Noting, that if needed the case law for the rearrangement of parts may be implemented reading any discrepancies with the position and orientation of the centrifugal spinning apparatus and the contact point.
The same rejection rationale, case law and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well. Additionally and/or alternatively, while no discrepancies are perceived regarding the orientation of the centrifugal spinning system, the case law for REARRANGEMENT of parts may be recited, see In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 & In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). 
Regarding claim 25,
A system for forming a fiber, the system comprising: 
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers, wherein the first rotating belt defines a perimeter; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers, wherein the second rotating belt defines a perimeter; and-5-40141000 1U.S. Patent Application No. 16/191,254Attorney Docket No. 370431-1004US1 (00157)
Supplementary Amendmenta centrifugal spinning apparatus adapted and configured to rotate and extrude a fiber precursor material such that a fiber is formed and expelled towards at least one contact point defined between the first rotating belt and the second rotating belt, 
wherein the perimeter of the first rotating belt and the perimeter of the second rotating belt contact each other in the at least one contact point or are in close physical proximity to each other in the at least one contact point, such that the fiber precursor material simultaneously contacts the first rotating belt and the second rotating belt upon deposition on the at least one contact point; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other, and where the first rotating belt and the second rotating belt are in contact with each other or are at their closest point to each other at the at least one contact point, 
such that a fiber extruded by the centrifugal spinning apparatus can be deposited on the first rotating belt and the second rotating belt within the at least one contact point; 
the first rotating belt, the second rotating belt, and the at least one contact point define an internal cavity where the first rotating belt and second rotating belt face each other at a distance from each other; 
the first automated track apparatus is adapted and configured to rotate the first rotating belt around the at least two first rollers and 
the second automated track apparatus is adapted and configured to rotate the second rotating belt around the at least two second rollers, such that the first rotating belt and the second rotating belt move in the same direction away from the at least one contact point, towards the internal cavity; 
the first rotating belt and the second rotating belt are adapted and configured to contact the deposited fiber at the at least one contact point such that the fiber precursor material adheres to the first rotating belt and the second rotating belt, such that the fiber spans from the first rotating belt to the second rotating belt; and 
the fiber precursor material is not an electrospun material; 
wherein, when the first rotating belt and second rotating belt move away from the at least one contact point, the deposited fiber is carried into the internal cavity.
Beachly teaches the following:
(i) the at least one contact point is the only point where the perimeter of the first rotating belt and the perimeter of the second rotating belt are in contact with each other or are at their closest point to each other, or 
(ii) wherein the perimeter of the first rotating belt and the perimeter of the second rotating belt are in contact with each other or are at their closest point to each other over a given section of the belts, such that within the given section the first rotating belt and the second rotating belt can be in simultaneous contact with a volume of fiber precursor, 
& e.) As shown, in (Fig. 2) the first and second belt both are disposed facing each other. ([0054]) teaches that the two tracks being placed proximate to each other and configured to move in the same direction. This allows the fiber to contact both tracks during its path and shear off to transfer from track 1001 to track 1002, similar to the collection on a static rack in the one-track system. 
([0036]) teaches that the system may also include a collection rack 205 that is placed inside the collection compartment, and typically positioned near the distal end 210, 211 of the conductive collection surfaces 201, 202. As shown in (Fig. 2) the two-rotating belt, define an internal cavity where the two-rotating belts face each other at a distance from one another.
& h.) ([0054]) teaches that the track system 1001 and 1002 are disposed with their collection compartments 1003 and 1004 aligned and the conductive collection surfaces of the two tracks being placed proximate to each other and configured to move in the same direction. This allows the fiber to contact both tracks during its path and shear off to transfer from track 1001 to track 1002, similar to the collection on a static rack in the one-track system.
(Fig. 2) shows the two-rotating belts configured to contact the fiber precursor material at the at least one contact point such that the fiber precursor material adheres to the first rotating belt and the second rotating belt, such that the fiber precursor material spans from the first rotating belt to the second rotating belt.
([0051]) teaches that a precursor is deposited in the deposition area 803, it is moved away due to the motion of the collection surface while being elongated until it reached certain point in the collection compartment 804. At this point, the fiber will be moving away from the deposition area continuously with the automated track movement but maintaining at the same draw ratio while being evaporated.
Regarding Claim 25, Beachley teaches what is detailed above, in addition Beachley notes that the above-disclosed features and functions, a3 well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiment, (]0077]). Beachley is silent on the vessel not comprising an electrospinning nozzle and the nanofiber precursor material is not an electrospun material. in analogous art for the fabrication of nanofibers, Zhang teaches methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
& j.) (Abstract) teaches that electrospinning is the most used method for producing nanofibers. However, the wide-spread commercial use of electrospinning is limited mainly due to its low production rate...Centrifugal spinning is an alternative method for producing nanofibers from various materials at high speed and low cost. In centrifugal spinning, the spinning fluid is placed in a rotating spinning head. When the rotating speed reaches a critical value, the centrifugal force overcomes the surface tension of the spinning fluid to eject a liquid jet from the nozzle tip of the spinning head. The jet then undergoes a stretching process and is eventually deposited on the collector, forming solidified nanofibers. Highlighting, (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process and system for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts of Beachly. By utilizing a centrifugal spinning as a means for drawing fibers to be deposited, as taught by Zhang. Highlighting, implementation of centrifugal spinning as a means for drawing fibers to be deposited allows for producing nanofibers from various materials at high speed and low cost, (Abstract). Highlighting, that the simple substitution of one known element for another to obtain predictable results would amount to nothing more than a use of a known fiber production technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Zhang. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
D.) Claim(s) 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Beachly in view of Zhang and in further view of Beachly II
Regarding claim 13,
Wherein the first rotating belt and the second rotating belt independently comprise at least one of the following: (a) at least one material selected from the group consisting of rubber, plastic, ceramics, and metals; 
(b) a patterned textured surface independently selected from the group consisting of sponges, holes, brushes, bristles, and pillars.
Regarding Claim 13, Beachly teaches the entirety of claim 1 including a system and process for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts. Highlighting, while Beachly teaches utilizing an electrospun nozzle and material, Beachly does not teach that these are exclusive and or the only means for utilizing this apparatus, in fact ([0077]) of Beachly teaches that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiments.  Beachly also teaching on ([0037]) that the belts may comprise a conductive surfaces 201. Beachly on ([0040]) teaches that the traveling belts may be laminated. Accordingly, Beachly is silent on utilizing traveling belts comprising other materials. In analogous art for designing and the fabrication of three dimensional arrays of aligned nanofibers, the process utilizing surfaces for collecting the deposited nanofibers, Beachly II suggest various types of materials that the collection surface may comprise, and in this regard Beachly II teaches the following:
(Col. 6, 27-31) teaches that the collection surfaces 12, 13 can be the same or different as one another and can include, without limitation, aluminum, copper, a laminate structure including a surface layer of a conductive material, or the like.
Highlighting that only one limitation is required (a) or (b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process and system for manufacturing nanofibers that integrate a post-drawing process in a continuous drawing manufacturing process. The system and process are capable of depositing a precursor material followed by post-drawing multiple individual nanofibers simultaneously between two rotating endless traveling belt that draw the fibers to its desired length and are collected in an area defined between to the two rotating belts of Beachly. By utilizing an collection surfaces comprising a conductive material such as aluminum, copper, as taught by Beachly II. Highlighting, utilizing a aluminum, copper or copper surface allows for a static system illustrated in FIG. 2B, that aligns the nascent fibers 8, 9 and causes deposition of the fibers in generally parallel alignment across the gap between the two collection surfaces 12, 13 in the deposition area 2, (Col. 6, lines 22-26). Highlighting, that the simple substitution of one known element for another to obtain predictable results allows for recitation of KSR case law where "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).  Furthermore, the use of a known material, i.e. aluminum, copper in a known scenario i.e. conductive collection surfaces for nanofibers production allows for the recitation of known material in the art, where the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
                                                                          Conclusion
Deravi et al. (Design and Fabrication of Fibrous Nanomaterials Using Pull Spinning, 2017, hereinafter Deravi) – teaches in the (Abstract) the assembly of natural and synthetic polymers into fibrous nanomaterials has applications ranging from textiles, tissue engineering, photonics, and catalysis. However, rapid manufacturing of these materials is challenging, as the state of the art in nanofiber assembly remains limited by factors such as solution polarity, production rate, applied electric fields, or temperature.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741       

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715